Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on May 10, 2022 has been entered.  Claims 1 –12 are currently pending in the application.  Claims 1, 2, and 10 are withdrawn from consideration drawn to a non-elected invention.  The rejection of claims 3 – 8, 11, and 12 under 35 U.S.C. 102(a)(1) has been withdrawn in view of the amendment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lücke (US-5302201-A) with evidence from Hydraulik (“Basics of Binary (airmist) Nozzles”).
Regarding claims 3 and 4, Lücke teaches a machine used to coat cores in sugar, a crystallizable material [Col 4, lines 22 – 24 and 34 – 37].  The cores are not coated in a longitudinal chamber along which they are transported.  Rather, the cores are placed inside a drum 48 and coated with a sugar-coating medium [Col 3, lines 63 – 67].  Perforated segments 51 line the interior of the drum 48 [Col 7, lines 18 – 21].  The drum rotates around an axis 49 [Col 7, lines 16 – 18].  While rotating, nozzles spray a coating medium 58 onto the cores in the product bed 57 [Col 7, lines 35 – 38].  The spray nozzles used are known as binary nozzles [Col 5, lines 44 – 45].  Concurrently, air blows down onto and through the product bed 62, drying the cores [Col 7, lines 52 – 60].  The coated product is then removed from the machine [Col 6, lines 3 – 7].
Lücke does not explicitly teach the use of compressed air nozzles in the apparatus.  However, Hydraulik teaches that the binary nozzles of Lücke are compressed air nozzles [C. Pressure system].  Therefore, the machine of Lücke uses compressed air nozzles.


    PNG
    media_image1.png
    566
    824
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 – 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lücke as applied to claim 3 above, and further in view of Benjamin (US-20080026131-A1).
Regarding claims 4, 6, and 7, Lücke teaches a machine for coating cores but does not teach the kind of sugar or polyol used in the coating syrup.  Benjamin teaches using sucrose as the crystallizable material in coating syrups [0110].  It would have been obvious for a person having ordinary skill in the art to use the selection of sugars and polyols of Benjamin with the apparatus of Lücke as it is known in the art to use these sugars/polyols in the production of sugar-coated cores.
Regarding claims 5, 8, 11, and 12, Lücke teaches a machine for coating cores but does not teach the amount of sugar or crystallizable material in the coating syrup.  Benjamin teaches using a coating syrup that is 67 – 78 wt% sugar [0113].  Sugar is the only crystallizable material in the syrup.  Therefore, the syrup is 67 – 78 wt% crystallizable material and the crystallizable material is 100 wt% sugar.  It would have been obvious to a person having ordinary skill in the art to combine the sugar concentration of Benjamin with the apparatus of Lücke as it is known to use this amount of sugar in making a sugar-coated core.
	Regarding claim 9, Lücke teaches the use of compressed air nozzles to sugar-coat cores but does not teach the diameter of the nozzles.  Benjamin teaches using nozzles with a diameter of 0.5 – 3mm when sugar-coating cores, which renders the claims obvious.  In addition, it would have been obvious for a person having ordinary skill in the art to use the nozzle diameters of Benjamin with the apparatus of Lücke as the combination would yield the predictable result of a sugar-coated core.

Response to Arguments
Applicant’s arguments, filed May 10th, 2022, have been fully considered.
The Declaration under 37 C.F.R. 1.132 filed May 10th, 2022 has been fully considered.  However, a new grounds of rejection has been set forth above.
The rejection of claims 3 – 8, 11, and 12 under 35 U.S.C. 102(a)(1) and claim 9 under 35 U.S.C. 103 have been withdrawn in view of the amendments.  However, upon further consideration, a new ground of rejection is as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799